Citation Nr: 0817914	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  96-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for a 
stomach/gastrointestinal disorder.  

5.  Entitlement to an increased rating for residuals of a 
left knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for instability of the 
left knee associated with residuals of a left knee injury 
with traumatic arthritis, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an increased rating for post-operative 
residuals of right hallux valgus, currently evaluated as 10 
percent disabling.  

8.  Entitlement to an increased rating for post-operative 
residuals of left hallux valgus, currently evaluated as 10 
percent disabling.  

9.  Entitlement to an increased rating for residuals of a 
right elbow injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1982 to 
September 1984, from June 1988 to December 1990, and from 
January 1, 1991 to January 30, 1991.  

This case has previously come before the Board on several 
occasions.  Most recently, in January 2004, the Board 
remanded the issues in regard to service connection for PTSD, 
a stomach disorder, and a rating in excess of 10 percent for 
residuals of a left knee injury with traumatic arthritis.  




In regard to PTSD, the Board notes that service connection 
for PTSD was denied in a June 2002 rating decision.  An 
appeal of that decision was initiated, and perfected with a 
VA Form 9, filed in March 2003.  In correspondence received 
in August 2003, however, the appellant withdrew the claim of 
entitlement to service connection for PTSD.  The Board notes 
that a substantive appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  See 38 U.S.C.A. § 7105(b)(2); 38 
C.F.R. § 20.204.  Thus, as determined below, the June 2002 
rating decision below is final and the Board must address the 
issue of whether new and material evidence has been presented 
sufficient to reopen the claim.  The Board notes that while 
the Board's January 2004 remand listed the issue as 
entitlement to service connection for PTSD, rather than as 
one to reopen the previously denied claim, the appellant has 
not been prejudiced by the rephrasing of the issue, as the 
claim is herein being reopened.  The Board notes that the 
February 2005 rating decision properly considered whether new 
and material evidence had been submitted to reopen the claim.  

The appellant has been afforded personal hearings.  At the 
most recent travel Board hearing in March 2008, he testified 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing, as well as of the other hearings, has been 
associated with the claims file.  

At the hearing, the appellant raised the issues of 
entitlement to service connection for a right knee and back 
disorder secondary to the service-connected left knee 
disability.  Transcript at 11-12 (2008).  These issues are 
referred to the agency of original jurisdiction (AOJ).  

The issues of entitlement to service connection for PTSD and 
depression are being remanded and are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The evidence added to the record in regard to the issue 
of entitlement to service connection for PTSD since the June 
2002 rating decision relates to an unestablished fact 
necessary to substantiate the claim.  

2.  A chronic stomach/gastrointestinal disorder was not 
manifest in service and is not attributable to service and 
disability due to any stomach/gastrointestinal disorder is 
not attributable to a service-connected disease or injury.

3.  Range of motion of the left knee, at worst, is -10 to 90 
degrees.  He does not have the functional equivalent of 
flexion limited to 30 degrees and/or extension limited to 15 
degrees.

4.  Instability of the left knee approximates no more than a 
moderate degree of impairment.

5.  Right post operative residuals of hallux valgus are 
manifested by painful motion in his right first 
metatarsophalangeal joint resulting in no more than a 
moderate degree of impairment.  

6.  Left post operative residuals of hallux valgus are 
manifested by painful motion in his left first 
metatarsophalangeal joint with some mild degenerative change, 
resulting in no more than a moderate degree of impairment.  

7.  The competent evidence establishes no nonunion of the 
upper half of the right radius of the elbow and no loss of 
bone substance or deformity.  Range of motion of the right 
elbow is normal.  




CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied entitlement 
to service connection for PTSD is final.  Evidence submitted 
since that decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156(a), 20.1103 (2007).

2.  A chronic stomach/gastrointestinal disorder was not 
incurred or aggravated in active service and a chronic 
stomach/gastrointestinal disorder is not proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310 (2007).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee injury with traumatic arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5299 (2007).  

4.  The criteria for a 20 percent evaluation, but not 
greater, for left knee instability have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.59, 4.71a, Diagnostic Code 5257 (2007).  

5.  The criteria for a rating in excess of 10 percent for 
post operative residuals of right hallux valgus have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2007).

6.  The criteria for a rating in excess of 10 percent for 
post operative residuals of left hallux valgus have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2007).

7.  The criteria for a rating in excess of 10 percent for 
residuals of a right elbow fracture of the radial head have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In regard to service connection, letters sent in July 2001, 
June 2004, and September 2006, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In addition, the claimant was subsequently 
provided adequate notice and the claim was readjudicated and 
additional supplemental statements of the case (SSOC) were 
provided in November 2004, April 2005, July 2006, and May 
2007.  If there is VCAA deficiency, i.e., VCAA error, this 
error is presumed prejudicial to the claimant.  VA may rebut 
this presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  In any event, the Board 
finds that any deficiency in the notice to the claimant or 
the timing of these notices is harmless error.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In addition, in regard to the increased rating claims, 
according to Vazquez-Flores, for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the Board finds that any deficiency in the VCAA 
notice was harmless error.  The claimant was provided 
pertinent information in the SOCs and SSOCs.  The appellant 
was aware of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  The 
appellant provided a statement from his employer, dated in 
May 2006, and the SOC and or SSOCs noted that disability 
ratings ranged from zero to 100 percent based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  The SOC and SSOC were 
relevant to the specific pertinent diagnostic codes.  
Therefore, the Board finds that the claimant has not been 
prejudiced by insufficient notice in this case.  

The appellant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disabilities since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds even if there was 
VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

I.  New and Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the agency of original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Analysis

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.

The issue of service connection for PTSD was previously 
addressed and denied by the AOJ in June 2002.  While the 
appellant perfected an appeal of the June 2002 in 
correspondence received in August 2003, however, the 
appellant withdrew the claim of entitlement to service 
connection for PTSD.  The Board notes that a substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.  Thus, the 
June 2002 rating decision final.  

In February 2005, the AOJ determined that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  At the time of the prior decision in February 2005, 
the record included the service medical records, statements 
from the appellant, and post service medical records.  The 
evidence was reviewed and the AOJ determined that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for PTSD had not been 
submitted.  38 C.F.R. § 3.156.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision, the AOJ determined that 
while there was a diagnosis of PTSD and some evidence of a 
claimed in-service stressor, there was insufficient evidence 
to establish the appellant's involvement in regard to the in-
service incident.  

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for PTSD.  The 
evidence submitted since the prior final denial in June 2002 
is new and material.  A March 2008 statement from the 
appellant contains specific information capable of 
verification pertaining to his involvement in an in-service 
motor vehicle accident in which several of his fellow service 
members were killed, and a January 2007 VA examiner related 
the appellant's PTSD to the in-service motor vehicle 
accident.  In addition, the Board notes that at the hearing, 
he testified that he witnessed the motor vehicle accident in 
which the motor vehicle in front of him rolled over a cliff, 
ejecting and killing several of his fellow servicemen and 
that he was immediately on the scene rendering aid to the 
dead and dying.  Transcript at 3-8 (2008).  If accepted as 
true, the evidence raises a reasonable possibility of 
substantiating the claim.  Thus, the evidence submitted since 
the prior final denial is new and material and the claim is 
reopened.

II.  Service Connection

Initially, the Board notes that the AOJ denied service 
connection on a direct basis for a stomach disorder in a May 
2000 rating decision.  In June 2000, the appellant filed a 
claim for a stomach disorder based on a theory of secondary 
service connection, asserting that he had a stomach disorder 
secondary to the medications he took for his service-
connected disabilities.  In July 2001, the AOJ issued a VCAA 
notice letter in regard to direct service connection, and in 
correspondence received from the appellant in July 2001, he 
asserted that he had a stomach disorder related to service.  
The Board notes that the issue of entitlement to secondary 
service connection in regard to a stomach disorder was 
remanded by the Board in January 2004 for further 
development.  In August 2005, the appellant's representative 
asserted that a gastrointestinal disorder was incurred in 
service.  The Board finds that regardless of the theory of 
entitlement, the result is the same.  Service connection for 
a stomach/gastrointestinal disorder is denied.  

The Board notes that while post service records reflect a 
diagnosis of gastroesophageal reflux disease (GERD), the 
competent evidence establishes that a 
stomach/gastrointestinal disorder is not related to service 
or a service-connected disability.  The appellant is 
competent to report his symptoms, however, he is not shown to 
have the medical expertise required for a determination as to 
whether his reported symptoms resulted in disability and/or 
are related to service or a service-connected disability.  In 
this case, the appellant's opinion alone does not provide a 
sufficient basis upon which to make a determination as to 
whether a stomach/gastrointestinal disorder is related to 
service or service-connected disability.  Rather, the Board 
must weigh and assess the competence and credibility of all 
of the evidence of record, both positive and negative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In that regard, the Board notes that while service medical 
records reflect complaints to include stomach pain and nausea 
in September 1980, the examiner noted no objective findings.  
Significantly, the November 1990 separation examination 
report shows that the abdomen and viscera were normal, and on 
the accompanying medical history he specifically denied 
having or having had frequent indigestion, and stomach and 
intestinal trouble.  Thus, the contemporaneous evidence tends 
to establish that any in-service symptoms were acute and did 
not result in chronic disability.  To the extent that he has 
asserted continuity of symptomatology through his lay 
statements, the Board notes that in June 2000, the appellant 
stated that he had onset of stomach problems after service.  

In addition, an October 1998 VA upper gastrointestinal series 
showed no ulcers or other abnormalities of the esophagus, 
stomach, or duodenum.  These clinical results establish not 
only that a chronic stomach/gastrointestinal disorder was not 
manifest in service, but also that any 
stomach/gastrointestinal disorder subject to the provisions 
of 38 U.S.C.A. § 1101 was not manifest within the initial 
post service year, as asserted by the appellant's 
representative in August 2005.  The Board notes that the 
record establishes that the appellant does not have an ulcer.  

The Board notes that while a November 1998 VA treatment 
record reflects an assessment of dyspepsia secondary to 
reflux disease, and a July 2000 record reflects an assessment 
of GERD, the August 2004 VA examiner stated that the 
appellant's vague complaints were of uncertain etiology.  
While the examiner noted that a diagnosis of gastroesophageal 
reflux had been entered three years earlier, it was noted 
that esophagogastroduodenoscopy had been negative.  In 
addition, the Board notes that VA endoscopy in July 2001 was 
normal, and a computed tomography (CT) scan of the abdomen in 
October 2001 was normal, except for a few retroperitoneal 
perioartic nodes.  The competent, objective, and reliable 
evidence establishes that a chronic stomach/gastrointestinal 
disorder was not manifest in service and the Board finds that 
that there is no competent evidence relating a 
stomach/gastrointestinal disorder to service.  In this case, 
the Board finds that the competent evidence, to include the 
contemporaneous service medical records, as well as post 
service evidence, to include the results of clinical testing, 
establishes that any stomach/gastrointestinal disorder was 
not incurred in service.  

In regard to secondary service connection, except as provided 
in 38 C.F.R. § 3.300(c), disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2007).  When 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Thus, in this case, in order to 
warrant service connection for any stomach/gastrointestinal 
disorder, the evidence must show that the appellant's 
service-connected disability either caused or aggravated a 
stomach/gastrointestinal disorder.  

In this case, the appellant is service-connected for 
residuals of a right elbow fracture of the radial head, post 
operative residuals of hallux valgus of the left and right 
foot, and residuals of a left knee injury, and VA treatment 
records, to include an April 2006 record, reflect that he 
takes a variety of prescribed medications to include pain 
medication and medication for GERD.  Regardless, there is no 
competent evidence relating any stomach/gastrointestinal 
disorder to a service-connected disability, to include 
medications he takes in relation to such.  To the extent that 
a November 2006 VA treatment record notes complaints of back 
pain going around to the front of his abdomen, no diagnosis 
was entered and the appellant is not service connected for a 
back disorder.  To the extent that symptoms of 
gastrointestinal distress have been noted to be 
manifestations of a psychiatric disorder, as noted in the May 
2007 VA examination report, such can be addressed in 
association with the Board's remand in regard to the claim of 
entitlement to service connection for PTSD.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic 
stomach/gastrointestinal disability under any theory of 
entitlement and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.

III.  Evaluation

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2007).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2007).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board notes that staged ratings are appropriate 
in any increased-rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Knee

Analysis

The Board notes that service connection for residuals of a 
left knee injury with traumatic arthritis was denied in an 
April 1996 rating decision and the appellant perfected an 
appeal of that decision in June 1996.  In a June 1996 rating 
decision, the AOJ granted service connection, and assigned a 
10 percent disability evaluation under Diagnostic Codes 5010-
5257.  The appellant perfected an appeal of the initial 10 
percent evaluation assigned and the 10 percent rating 
remained in effect until the June 2003 rating decision was 
issued, in which a separate 10 percent evaluation was 
assigned for left knee instability in association with the 
residuals of the left knee injury.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Accordingly, the question is whether a higher rating for 
residual disability of the left knee is warranted at any time 
during the appeal period.

The issue in regard to the evaluation of the degree of 
impairment due to residuals of a left knee injury has been on 
appeal for a remarkably long period of time, and has been the 
subject of numerous Board remands, the first of which was a 
decade ago, in 1998.  As noted, a May 2000 rating decision 
reflects that the residuals of the left knee disability with 
traumatic arthritis are rated as 10 percent disabling under 
Diagnostic Codes 5010-5299, and that a separate 10 rating has 
been assigned for left knee instability under Diagnostic Code 
5257.  

The Board finds that the evidence supports a 20 percent 
evaluation under Diagnostic Code 5257 to reflect a moderate 
degree of instability of the left knee.  In that regard, the 
December 2002 VA examiner specifically stated that left knee 
instability was moderate, noting significant laxity, both 
medially and laterally, secondary to degenerative arthritis.  
The Board notes that while the December 2002 VA examination 
report supports a 20 percent rating for instability, on VA 
examination in March 1996, the ligaments were noted to be 
stable, a November 1998 VA treatment record notes that 
anterior posterior cruciate ligaments were stable, a July 
1999 VA examination report notes the knee was stable to all 
ligament stress, and on VA examination in April 2000, 
stability of the left knee was noted to be completely intact, 
and the knee was stable to anterior and posterior varus and 
valgus stress.  Thus, while there is some doubt as to whether 
a 20 percent rating is warranted, the Board is resolving all 
doubt in favor of the appellant and finds that a 20 percent 
rating for left knee instability is supportable.  

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5257, as the competent evidence establishes 
that the degree of impairment due to left knee instability or 
subluxation is not severe.  The Board notes that the 
appellant is competent to report that he experiences 
instability.  In this case, however, his opinion alone does 
not provide a sufficient basis upon which to make a 
determination as to the degree of impairment due to left knee 
instability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
both positive and negative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In that regard, the Board notes that while examination 
reports have noted 2+ laxity of the medial collateral 
ligament, the May 2003 VA examiner stated that the appellant 
was highly functional in regard to the left knee.  In a May 
2005 VA record, the examiner stated that appellant was able 
to ride a bike for an hour and walk a block.  The February 
2006 VA examination report for feet notes that his gait was 
normal.  Significantly, on VA joints examination in June 
2007, the left knee was noted to be stable to the Lachman 
test, drawer test, and varus and valgus stress testing.  The 
report notes that the he could stand for approximately one 
hour and walk approximately a quarter of a mile.  Thus, the 
Board finds an evaluation in excess of 20 percent for left 
knee instability is not warranted.  

In regard to range of motion of the left knee, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  The examiners have established the presence of 
degenerative changes and some functional impairment with use.  
An evaluation in excess of 10 percent, however, is not 
warranted even if flexion and extension are separately rated.  
The Board notes that a November 1998 VA record notes full 
range of motion of the left knee.  In addition, minimal 
degenerative changes of the patellofemoral joint were noted 
on VA examination in July 1999, with x-ray examination 
showing only mild degenerative joint disease of the left 
knee.  The April 2000 VA examiner reported range of motion of 
the left knee was from 0 to 140 degrees, and the May 2001 VA 
examiner noted full flexion and extension of the left knee.  
While on VA examination in December 2002, flexion was to 90 
degrees, the May 2003 VA examination report notes flexion was 
135 degrees and the examiner noted that that the appellant 
was highly functional in regard to the knee.  Regardless, 
neither finding supports a higher rating based on actual 
limitation of motion.  On VA examination in June 2007, he 
lacked only five degrees of full extension, and flexion was 
approximately 110 degrees, with the examiner noting all 
motion to be pain free and without additional limitation 
following repetitive use.  

The probative examination reports reflect that while there 
has been some limited motion with some functional decrease, 
there is nothing to suggest actual limitation of motion or 
the functional equivalent to 30 degrees of flexion or 15 
degrees of extension.  Rather, the appellant maintains good 
remaining function even with additional decrease due to such 
symptoms as fatigue, as noted on VA examination in April 2000 
and December 2002.  Therefore, an evaluation in excess of the 
single 10 percent evaluation assigned for the joint is not 
warranted, and separate evaluations for flexion and extension 
are not warranted in this case.

To the extent that the appellant asserts that his left knee 
disability has interfered with daily and work activities as 
reflected in the June 2007 VA examination report, the Board 
notes that a moderate to considerable impairment in regard to 
employment was attributed to symptoms of a psychological 
nature by the February 2006 VA examiner.  Regardless, the 10 
percent evaluation assigned for residuals of the left knee 
injury with traumatic arthritis, coupled with the separate 20 
percent disability evaluation assigned herein for 
instability, contemplates impairment in earning capacity, 
including loss of time from exacerbations.  38 C.F.R. § 4.1 
(2007).  

The Board notes that in determining whether a higher 
evaluation is warranted for the service-connected residuals 
of the left knee injury, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  There is no competent evidence which 
relates symptoms to the semilunar cartilage, ratable under 
Diagnostic Codes 5258, 5259, and the Board notes that the 
maximum evaluation under Diagnostic Code 5259, as well as 
5263, is 10 percent.  There is no competent evidence of 
impairment of the tibia or fibula, with nonunion or malunion, 
ratable under Diagnostic Code 5262 (2007).  The Board notes 
that on x-ray examination in August 2003, no definite 
fractures were noted, and the ankle mortise was intact.  

A 20 percent rating for left knee instability is supportable, 
and the preponderance of the evidence is against a higher 
evaluation based on instability and is against an evaluation 
in excess of 10 percent for residual limitation of motion and 
traumatic arthritis due to the left knee injury and there is 
no doubt to be resolved in that regard.  Consequently, the 
benefits sought on appeal are granted, in part.  

Post Operative Residuals of Hallux Valgus

Initially, the Board notes that service connection for right 
and left hallux valgus was established in April 1996.  In 
December 1998, the Board denied an evaluation in excess of 10 
percent for post-operative residuals of hallux valgus of the 
left foot and denied an evaluation in excess of 10 percent 
for post operative residuals for hallux valgus of the right 
foot.  He filed a claim for an increased rating for each foot 
in February 2003.  

The appellant's post operative right hallux valgus has been 
assigned a 10 percent disability rating and the appellant's 
post operative left hallux valgus has been assigned a 10 
percent rating, each under Diagnostic Code 5280.  A 10 
percent rating is warranted if there has been an operation 
and resection of the metatarsal head.  A 10 percent rating is 
also warranted for a severe case, if equivalent to amputation 
of the great toe.  Because the appellant's post operative 
hallux valgus on the right and on the left has been assigned 
the maximum 10 percent rating under Code 5280, the Board must 
determine if a higher rating is warranted under alternate 
code criteria.

First, the Board notes that a 10 percent rating is the 
highest available rating under Diagnostic Codes 5279 
(anterior metatarsalgia), 5281 (hallux rigidus), and 5282 
(hammer toe), further consideration under those Diagnostic 
Codes would be of no benefit to the appellant.  Also, 
Diagnostic Code 5278 claw foot (pes cavus) and Diagnostic 
Code 5283 (malunion of the tarsal or metatarsal bones) are 
not for consideration, as there is no evidence that the 
appellant suffers from these disorders.

In regard to the right foot hallux valgus, the Board finds 
that a higher rating is not warranted under Code 5284.  Under 
that code, a 10 percent rating is assigned for moderate foot 
injuries, a 20 percent rating is assigned for moderately 
severe foot injuries, and a 30 percent rating is assigned for 
severe foot injuries.  38 C.F.R. § 4.72, Diagnostic Code 
5284.  The Board finds that the appellant's post operative 
residuals of hallux valgus on the right does not result in 
moderately severe impairment.  

Pertinent to both the right and left foot, the Board notes 
that while the appellant is competent to report pain and that 
his symptoms are worse, Transcript at 21 (2008), and painful 
motion of the feet has been noted on examination, to include 
on VA examination in June 2007, the appellant is not shown to 
have the medical expertise required for a determination as to 
the degree of impairment due to the post operative hallux 
valgus of either the right or left foot.  In this case, the 
Board has accorded more probative value to the objective 
medical findings as to the degree of impairment.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In that regard, the Board notes that while the May 2003 VA 
examination report notes a positive bunion deformity and 
uncorrectable hallux valgus deformity on the right, x-ray 
examination of the right foot was normal.  The Board notes 
that the July 2004 VA examination report notes only slight 
residual of bunion deformities and no restricted motion other 
than the great toe metatarsal phalangeal joint.  In addition, 
on VA examination in February 2006, there were no corns, 
calluses, or edema.  While tenderness at the 
metatarsophalangeal joint of the first toe was noted, pain 
was noted to be moderate and there was no abnormal weight 
bearing, weakness, or instability.  His gait was normal and 
there was no pain on manipulation of the Achilles.  

In addition, while corns on the great right toe with moderate 
callous formation on the sole were noted on VA examination in 
June 2007, there was no edema, and to the extent that 
residual hallux valgus deformity of approximately 20 degrees 
was noted, x-ray examination of the right foot was noted to 
show only minimal residual hallux valgus deformity, and the 
February 2006 VA examination report for feet notes hallux 
valgus deformity on the right at 22 degrees.  Regardless, the 
10 percent evaluation assigned under 5280 contemplates severe 
hallux valgus deformity.  The February 2006 VA examination 
report notes moderate pain.  In this case, the appellant's 
right hallux valgus has been rated as if there had been 
amputation of the right great toe.  The Board finds that the 
competent and objective evidence establishes that the degree 
of impairment due to post operative residuals of right hallux 
valgus does not result in moderately severe impairment of the 
right foot.  The June 2007 VA joints examination report notes 
that while he had difficulty standing on tiptoes and avoided 
weight bearing on the toes, he could stand for approximately 
one hour and could walk approximately a quarter of a mile.  
In addition, the report reflects pes planus, for which 
service connection has not been established.  

In regard to the left foot, the Board notes that on VA 
examination in May 2003, a positive hallux valgus deformity 
of the left foot was noted, and the assessments included 
bunions with limitation of motion of the metatarsal 
phalangeal joint.  The competent evidence, however, does not 
establish that a higher rating is warranted.  As noted, the 
10 percent evaluation assigned under Diagnostic Code 5280 
contemplates severe hallux valgus deformity.  In addition, 
while x-ray examination of the left foot in May 2003 was 
noted to show some mild degenerative change, such involved 
only the first metatarsal phalangeal joint.  No other bony 
findings were noted, and thus, the appellant does not have 
multiple involvement of the interphalangeal, metatarsal, and 
tarsal joints, and a rating in excess of 10 percent on that 
basis is also not warranted.  Diagnostic Codes 5003-5010.  
The Board notes that the July 2004 VA examination report 
notes only slight residual of bunion deformities and no 
restricted motion other than the great toe metatarsal 
phalangeal joint.  

In addition, while corns on the great right toe with moderate 
callous formation on the sole were noted on VA examination in 
June 2007, there was no edema, and residual hallux valgus 
deformity of approximately 36 degrees was noted on VA 
examination in February 2006.  In addition, x-ray examination 
of the left foot in June 2007 was noted to show only minimal 
residual hallux valgus deformity.  Regardless, the 10 percent 
evaluation assigned under 5280 contemplates severe hallux 
valgus deformity.  In this case, the appellant's right hallux 
valgus has been rated as if there had been amputation of the 
left great toe.  The Board finds, however, that the competent 
and objective evidence establishes that the degree of 
impairment due to post operative residuals of left hallux 
valgus does not result in moderately severe impairment of the 
right foot.  The June 2007 VA examination report notes that 
while he had difficulty standing on tiptoes and avoided 
weight bearing on the toes, he could stand for approximately 
one hour and could walk approximately a quarter of a mile.  
In addition, the report reflects pes planus for which service 
connection as not been established.  

The Board has specifically considered the guidance of 38 
C.F.R. §§4.40, 4.45, 4.59, and Deluca v. Brown, 8 Vet. App. 
202 (1995).  The Board notes that the appellant is receiving 
the maximum disability evaluation for post operative 
residuals of hallux valgus on the right and left.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, 
the Board finds that the appellant's post operative residuals 
of right hallux valgus and post operative residuals of left 
hallux valgus are appropriately compensated by the currently 
assigned 10 percent schedular ratings.  In making this 
determination, the Board has accorded more probative value to 
the objective medial findings in regard to the degree of 
impairment.  The Board notes that the examiners reviewed the 
claims file and provided a complete rationale for the 
opinions provided.  

To the extent that the appellant asserts that his post 
operative hallux valgus deformity of the right and left foot 
has interfered with daily and work activities, the Board 
notes that a moderate to considerable impairment in regard to 
employment was attributed to symptoms of a psychological 
nature by the February 2006 VA examiner, not the feet.  
Regardless, the 10 percent evaluation assigned for the right 
foot and the 10 percent evaluation assigned for the left foot 
contemplates impairment in earning capacity, including loss 
of time from exacerbations.  38 C.F.R. § 4.1 (2007).  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  



Right Elbow

Initially, the Board notes that service connection for an 
evaluation in excess of 10 percent for a right elbow 
disability was denied by the Board in August 2002.  

The Board finds that an evaluation in excess of 10 percent 
for the right elbow disability is not warranted.  In that 
regard, x-ray examination of the elbow in May 2003 showed 
that the joint spaces were well maintained.  While an old 
post-traumatic change was noted involving the lateral aspect 
of the radial head, in May 2003, and early post-traumatic 
arthritis was noted on VA joints examination in February 
2006, there is no competent evidence establishing nonunion in 
the upper half of the radius on the right or loss of bone 
substance or deformity.  Rather, the right elbow was 
specifically noted to be normal on VA examination in June 
2007, with the examiner noting normal range of motion and no 
functional limitation on repetitive use.  Thus, a higher 
rating is not warranted under Diagnostic Code 5212.  

The appellant is competent to report his symptoms, to include 
pain and that his symptoms are worse.  In regard to the 
degree of impairment due to the right elbow disability, 
however, the Board has accorded more probative value to the 
objective medical evidence establishing no nonunion in the 
upper half of the radius and no loss of bone substance or 
deformity.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  As noted, the June 2007 VA 
examination report establishes the right elbow is normal, 
with normal range of motion and no functional limitation on 
repetitive use.  Thus, a higher rating is not warranted under 
any other applicable Diagnostic Code.  See 38 C.F.R. § 4.17a, 
Diagnostic Codes 5205-5213.  

To the extent that the appellant asserts that his right elbow 
disability has interfered with daily and work activities, the 
Board notes that a moderate to considerable impairment in 
regard to employment was attributed to symptoms of a 
psychological nature by the February 2006 VA examiner, not 
the right elbow.  Regardless, the Board finds that the 10 
percent evaluation assigned for the right elbow contemplates 
impairment in earning capacity, including loss of time from 
exacerbations.  38 C.F.R. § 4.1 (2007).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal remain denied.  

IV.  Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007) is in order.  The evidence fails to show 
that the appellant's left knee, right foot, left foot, or 
right elbow disorders have in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  The June 2007 VA examination report notes 
that he was employed.  The Board notes that a moderate to 
considerable impairment in regard to employment was 
attributed to symptoms of a psychological nature by the 
February 2006 VA examiner.  The appellant is not service 
connected for a psychiatric disorder.  


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.  

Service connection for a stomach/gastrointestinal disorder is 
denied.  

An evaluation in excess of 10 percent for residuals of a left 
knee injury with traumatic arthritis is denied.  

A 20 percent evaluation, but not greater, for left knee 
instability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for post operative 
residuals of right hallux valgus deformity on the right is 
denied.  

An evaluation in excess of 10 percent for post operative 
residuals of left hallux valgus on the left is denied.  

An evaluation in excess of 10 percent for residuals of a 
right elbow fracture of the radial head is denied.  


REMAND

A statement from the appellant, received in March 2008, 
contains specific information pertaining to an alleged in-
service motor vehicle accident the appellant witnessed in 
which several of his fellow service members were killed, and 
at the hearing the appellant testified that the accident 
occurred in approximately April, May, or June of 1982.  
Transcript at 4-5 (2008).  In addition, a January 2007 VA 
examiner related the appellant's PTSD to the claimed in-
service motor vehicle accident.  Verification of the alleged 
in-service stressor has not been attempted.  

In addition, the Board notes that the appellant is seeking 
entitlement to service connection for depression and, in 
August 2003, asserted that such is secondary to his service-
connected left knee disability.  In light of the January 2007 
VA examination report and the fact that a September 2006 VA 
treatment record notes PTSD and a mood disorder due to 
depression, and in the interest of judicial economy and 
avoidance of piecemeal litigation, the issue of entitlement 
to service connection for depression is deferred pending the 
adjudication of the claim in regard to service connection for 
PTSD.  The Board notes that a July 2000 record notes a 
depression screen was positive, and records, dated in 
September 2001, reflect a diagnosis of depressive disorder, 
not otherwise specified.  In addition, both the September 
2004 and the July 2006 supplemental statement of the case 
address direct service connection in regard to depression.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify the 
claimed in-service motor vehicle accident 
upon which the January 2007 diagnosis of 
PTSD was based.  A copy of the March 2008 
stressor statement, as well as other 
stressor statements of record, along with 
copies of the appellant's service 
personnel records should accompany all 
requests.  All documents obtained in 
association with all requests should be 
associated with the claims file.  

2.  In light of the above, the claims of 
entitlement to service connection for PTSD 
and depression should be readjudicated.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued and the appellant 
afforded a reasonable opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


